         Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
LH DINING L.L.C., doing business as,                   :
RIVER TWICE RESTAURANT                                 :       No. 2:20-CV-01869-TJS
                                                       :
                                Plaintiff,             :
                                                       :
                v.                                     :
                                                       :
ADMIRAL INDEMNITY COMPANY                              :
                                                       :
                                Defendant.             :
                                                       :


             DEFENDANT ADMIRAL INDEMNITY COMPANY’S
     ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendant Admiral Indemnity Company (“Admiral”), by and through its undersigned

counsel, Goldberg Segalla LLP, files the following Answer and Affirmative Defenses to the

Complaint of Plaintiff LH Dining L.L.C., doing business as River Twice Restaurant (“Plaintiff”),

and states as follows:

                                I.       NATURE OF THE CASE1

        1.      Paragraph 1 of the Complaint merely characterizes the nature of the claims asserted

by Plaintiff in this action, and therefore requires no response. To the extent a response is required,

Admiral admits that Plaintiff is seeking declaratory relief in this action based upon a policy of

insurance issued by Admiral, although Admiral denies that Plaintiff is entitled to the judicial

declaration it seeks.




1Admiral neither admits nor denies the validity of the section headings used in Plaintiff’s Complaint.
Rather, Admiral incorporates the section headings into this Answer for ease of reference to Plaintiff’s
Complaint.

                                                  1
IMANAGE\17453\0004\26146118.v6-5/26/20
            Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 2 of 14




        2.      Denied. Admiral is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained in this paragraph of the Complaint.      Therefore, the

allegations are denied.

        3.      Denied.

        4.      Denied.

                                         II.   JURISDICTION

        5.      The allegations in this paragraph of the Complaint are conclusions of law to which

no response is required.

        6.      Admiral admits that it has engaged in business activities in Pennsylvania and

derived revenues from such business but otherwise denies the allegations of this Paragraph of the

Complaint. As to whether Admiral is subject to personal jurisdiction in this Court with respect to

the claims asserted in Plaintiff’s Complaint, this is a legal conclusion to which no response is

required.

        7.      The allegations in this paragraph of the Complaint are conclusions of law to which

no response is required. As to Plaintiff’s allegations that it has suffered business losses in an

amount greater than $150,000, Admiral is without sufficient knowledge or information to form a

belief as to the truth of the allegations and therefore denies them.

        8.      The allegations in this paragraph of the Complaint are conclusions of law to which

no response is required. To the extent that a response is required, the allegations are denied to the

extent that the Complaint asserts that Admiral engaged in any acts and/or omissions that give rise

to liability under the Complaint.




                                                  2
IMANAGE\17453\0004\26146118.v6-5/26/20
         Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 3 of 14




                                          III.   PARTIES

        9.      Denied. Admiral is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained in this paragraph of the Complaint.      Therefore, the

allegations are denied.

        10.     Denied as stated. Admiral is an insurance company, incorporated in the State of

Delaware, with a principal place of business at 301 Route 17 North, Suite 900, Rutherford, New

Jersey 07070.     Admiral is authorized to issue insurance policies in the Commonwealth of

Pennsylvania and issued a contract of insurance bearing policy number 21-31876937-30, to LH

Dining L.L.C., doing business as River Twice Restaurant with effective dates of September 23,

2019 to September 23, 2020. A true and correct copy of the Policy is attached hereto as Exhibit

A (the “Policy’). By way of further response, the Policy is a document that speaks for itself. Any

characterization or interpretation of the document by Plaintiff is denied.

                                 IV.     FACTUAL BACKGROUND

A.      Insurance Coverage

        11.     Denied as stated. Admiral admits that it entered into the Policy with Plaintiff on or

about September 23, 2019, a copy of which is attached as Exhibit A and that any payments Admiral

is obligated to make under the Policy are subject to the terms, conditions, exclusions and all other

provisions of the Policy. The remaining allegations in this paragraph seek to characterize the terms

of the Policy, which speaks for itself. Any characterization or interpretation of the terms of the

Policy by Plaintiff is denied.

        12.     Admitted that the insured location as described in the Policy is 1601 E. Passyunk

Avenue, Philadelphia, Pennsylvania 19148 (“Insured Premises”). With respect to the remaining

allegations in Paragraph 12, Admiral is without sufficient knowledge or information to form a



                                                  3
IMANAGE\17453\0004\26146118.v6-5/26/20
           Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 4 of 14




belief as to the truth of the allegations contained in this paragraph of the Complaint. Therefore,

the remaining allegations are denied.

          13.   Admiral admits that 1601 E. Passyunk Ave., Philadelphia, Pennsylvania 19148 is

the Insured Premises under the Policy, and further admits that Paragraph 13 of Plaintiff’s

Complaint lists the policy number of the Policy. Admiral denies the allegations in Paragraph 13

to the extent that it attempts to characterize and interpret the terms of the Policy, which speaks for

itself.

          14.   Admiral admits that the Policy period is for September 23, 2019 to September 23,

2020 and that the Policy remains in effect. Admiral denies the remaining allegations in Paragraph

14 to the extent it attempts to characterize and interpret the terms of the Policy, which speaks for

itself.

          15.   Admitted that Plaintiff paid a policy premium to Admiral with respect to the Policy.

With respect to the remaining allegations in Paragraph 15, the Policy speaks for itself and Admiral

denies any characterization or interpretation of the Policy by Plaintiff.

          16.   Denied. The Policy is a document that speaks for itself. Any characterization or

interpretation of the document by Plaintiff is denied.

          17.   Denied. The Policy is a document that speaks for itself. Any characterization or

interpretation of the document by Plaintiff is denied.

          18.   Denied.

          19.   Denied.




                                                  4
IMANAGE\17453\0004\26146118.v6-5/26/20
         Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 5 of 14




B.      The Coronavirus Pandemic

        20.     Admiral denies the first sentence of this paragraph as stated. The remaining

allegations in this paragraph of the Complaint contain conclusions of law to which no response is

required. To the extent that a response is required, the allegations are denied.

        21.     Admiral is without sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph of the Complaint. Therefore, the allegations

are denied.

        22.     Admiral is without sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph of the Complaint. Therefore, the allegations

are denied.

        23.     Admiral is without sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph of the Complaint. Therefore, the allegations

are denied.

        24.     Admiral is without sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph of the Complaint. Therefore, the allegations

are denied.

C.      Civil Authority

        25.     Paragraph 25 purports to summarize the contents of a document attached to

Plaintiff’s Complaint. That document speaks for itself. Admiral denies any characterization or

interpretation of the document by Plaintiff.

        26.     Paragraph 26 purports to summarize the contents of a document attached to

Plaintiff’s Complaint and another document for which a hyperlink is provided in Paragraph 26.




                                                  5
IMANAGE\17453\0004\26146118.v6-5/26/20
         Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 6 of 14




These documents speaks for themselves. Admiral denies any characterization or interpretation of

the documents by Plaintiff.

        27.     Paragraph 27 purports to summarize the contents of a document for which a

hyperlink is provided in Paragraph 27 of Plaintiff’s Complaint. That document speaks for itself.

Admiral denies any characterization or interpretation of the document by Plaintiff.

        28.     Paragraph 28 purports to summarize the contents of a document attached to

Plaintiff’s Complaint. That document speaks for itself. Admiral denies any characterization or

interpretation of the document by Plaintiff.

        29.     Paragraph 29 purports to summarize the contents of a document attached to

Plaintiff’s Complaint. That document speaks for itself. Admiral denies any characterization or

interpretation of the document by Plaintiff.

        30.     Paragraph 30 purports to summarize the contents of a document attached to

Plaintiff’s Complaint. That document speaks for itself. Admiral denies any characterization or

interpretation of the document by Plaintiff.

        31.     Denied.

D.      Impact on River Twice Restaurant

        32.     Admiral is without sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph of the Complaint. Therefore, the allegations

are denied. Responding further, Admiral’s understanding is that Plaintiff’s restaurant is currently

conducting business.

        33.     Admiral is without sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph of the Complaint. Therefore, the allegations

are denied.



                                                 6
IMANAGE\17453\0004\26146118.v6-5/26/20
          Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 7 of 14




        34.      Admiral is without sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph of the Complaint. Therefore, the allegations

are denied.

        35.      Admiral is without sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph of the Complaint. Therefore, the allegations

are denied.

        36.      Admiral is without sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph of the Complaint. Therefore, the allegations

are denied.

        37.      Denied.

        38.      Denied.

                                    V.  CAUSE OF ACTION
                                    DECLARATORY RELIEF

        39.      Admiral incorporates by reference the above paragraphs as though fully set forth at

length herein.

        40.      The allegations in this paragraph of the Complaint contain conclusions of law and

citations to case authority to which no response is required.

        41.      The allegations in this paragraph of the Complaint contain conclusions of law to

which no response is required. To the extent that a response is required, the allegations are denied.

Responding further, Admiral denies Plaintiff’s contentions as to Admiral’s duties, responsibilit ies

or obligations under the Policy.

        42.      Paragraph 42 merely describes the nature of the judicial declaration sought by

Plaintiff and therefore requires no response. To the extent a response is required, Admiral denies

that Plaintiff is entitled to the judicial declaration that it seeks.


                                                     7
IMANAGE\17453\0004\26146118.v6-5/26/20
          Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 8 of 14




        43.     Paragraph 43 merely describes the nature of the judicial declaration sought by

Plaintiff and therefore requires no response. To the extent a response is required, Admiral denies

that Plaintiff is entitled to the judicial declaration that it seeks.

        44.     Paragraph 44 merely describes the nature of the judicial declaration sought by

Plaintiff and therefore requires no response. To the extent a response is required, Admiral denies

that Plaintiff is entitled to the judicial declaration that it seeks.

        45.     Paragraph 45 merely describes the nature of the judicial declaration sought by

Plaintiff and therefore requires no response. To the extent a response is required, Admiral denies

that Plaintiff is entitled to the judicial declaration that it seeks.

        Any allegation in the Complaint not specifically admitted in this Answer is denied.

        Admiral denies that Plaintiffs is entitled to any of the relief sought in Section VI. Prayer

        for Relief.

        WHEREFORE, Admiral Indemnity Company respectfully requests that this Court enter

judgment in its favor and against Plaintiff and that Plaintiff’s claims be dismissed with prejudice.

Admiral Indemnity Company further demands costs, interest and such other relief as the Court

may deem just and appropriate.

                         STATEMENT OF AFFIRMATIVE DEFENSES

                                           FIRST DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                                         SECOND DEFENSE

        Plaintiff’s Complaint is barred to the extent the claims do not fall within the scope of

coverage and/or are excluded by the terms of the Policy or to the extent Plaintiff has failed to

comply with the terms, and conditions of the Policy.



                                                     8
IMANAGE\17453\0004\26146118.v6-5/26/20
          Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 9 of 14




                                         THIRD DEFENSE

        Plaintiff’s claims are excluded from coverage by virtue of the Policy’s Exclusion Of Loss

Due To Virus Or Bacteria which precludes coverage for any loss or damage caused by or resulting

from any virus, bacterium or other micro-organism that induces or is capable of inducing physical

distress, illness or disease.

                                         FOURTH DEFENSE

        The Policy provides coverage only for direct physical loss of or damage to Covered

Property at the Insured Premises caused by or resulting from any Covered Cause of Loss. Admiral

has no obligation to Plaintiff under the Policy because Plaintiff has failed to demonstrate a direct

physical loss of or damage to Covered Property at the Insured Premises resulting from any Covered

Cause of Loss.

                                         FIFTH DEFENSE

        Business Income coverage provided by the Policy applies only for loss or damage due to

the necessary “suspension” of the insured’s “operations” during the “period of restoration.” The

“suspension” must be caused by direct physical loss of or damage to property at the Insured

Premises, and the direct physical loss or damage must be caused by a Covered Cause of Loss.

Admiral has no obligation to Plaintiff under the Policy’s Business Income or Extra Expense

coverage because Plaintiff has failed to demonstrate that the “suspension” of Plaintiff’s operations

was caused by direct physical loss of or damage to the Insured Premises.

                                         SIXTH DEFENSE

        Admiral has no obligation to Plaintiff under the Policy because even if the “suspension” of

Plaintiff’s operations had been caused by direct physical loss of or damage to the Insured Premises,

which is denied, the loss or damage was not caused by a Covered Cause of Loss.



                                                 9
IMANAGE\17453\0004\26146118.v6-5/26/20
         Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 10 of 14




                                         SEVENTH DEFENSE

        Admiral has no obligation to Plaintiff under the Policy’s Civil Authority coverage because

Plaintiff has failed to demonstrate that a Covered Cause of Loss caused damage to property other

than property at the Insured Premises.

                                          EIGHTH DEFENSE

        Admiral has no obligation to Plaintiff under the Policy’s Civil Authority coverage because

Plaintiff has failed to demonstrate that it has suffered actual loss of Business Income and Extra

Expense caused by an act of civil authority that prohibits access to the Insured Premises as a result

of direct physical loss of or damage to property within one mile of the Insured Premises.

                                          NINTH DEFENSE

        Admiral has no obligation to Plaintiff under the Policy’s Civil Authority Coverage to the

extent there is no action of civil authority that prohibits access to the Insured Premises. Admiral

also has no obligation to Plaintiff under the Policy’s Civil Authority Coverage because Plaintiff

was not ordered to close its business in full by any governmental authority and/or did continue to

offer take-out services.

                                          TENTH DEFENSE

        The Policy’s Ordinance or Law exclusion precludes coverage for loss or damage caused

directly or indirectly by the enforcement of any ordinance or law regulating the construction, use

or repair of any property. To the extent Plaintiff seeks a declaration of coverage with respect to

loss or damage caused directly or indirectly by the enforcement of any ordinance or law regulating

the use of any property, coverage is excluded under the Policy.

                                         ELEVENTH DEFENSE




                                                 10
IMANAGE\17453\0004\26146118.v6-5/26/20
         Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 11 of 14




        There is or may be no coverage available to Plaintiff to the extent there has been loss or

damage cause by the discharge, dispersal, seepage, migration release or escape of pollutants within

the meaning of the Policy.




                                                11
IMANAGE\17453\0004\26146118.v6-5/26/20
         Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 12 of 14




                                         TWELFTH DEFENSE

        Admiral has no obligation to Plaintiff under the Policy to the extent Plaintiff has not

complied with the Policy provision regarding Duties In The Event Of Loss or Damage.

                                    THIRTEENTH DEFENSE

        Admiral has no obligation to Plaintiff under the Policy to the extent Plaintiff did not

provide prompt notice of the loss or damage.

                                    FOURTEENTH DEFENSE

        Admiral has no obligation to Plaintiff under the Policy because Plaintiff did not cooperate

with Admiral in the investigation of the claim.

                                     FIFTEENTH DEFENSE

        Plaintiff’s recovery may be barred or limited by Plaintiff’s failure to properly mitigate his

damages.

                                     SIXTEENTH DEFENSE

        Admiral reserves the right to assert any and all defenses to Plaintiff’s Complaint that may

be available to it, or that may become applicable based on discovery or further investigation.

                                  RESERVATION OF RIGHTS

        The statements made and defenses asserted in this Answer are based on the information

currently available to Admiral. Admiral reserves the right to assert additional or different defenses

to the extent that facts developed in discovery or otherwise make such additional or different

defenses appropriate.




                                                  12
IMANAGE\17453\0004\26146118.v6-5/26/20
         Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 13 of 14




                                              Respectfully Submitted,

                                              GOLDBERG SEGALLA LLP


Date: May 26, 2020                            /s/ Eric A. Fitzgerald
                                              Eric A. Fitzgerald, Esquire
                                              Attorney ID No.: 72590
                                              Hillary N. Ladov, Esquire
                                              Attorney ID No.: 315833
                                              1700 Market Street, Suite 1418
                                              Philadelphia, PA 19103
                                              267-519-6800
                                              efitzgerald@goldbergsegalla.com
                                              hladov@goldbergsegalla.com

                                              Attorneys for Defendant
                                              Admiral Indemnity Company




                                         13
IMANAGE\17453\0004\26146118.v6-5/26/20
         Case 2:20-cv-01869-TJS Document 14 Filed 05/26/20 Page 14 of 14




                                  CERTIFICATE OF SERVICE

        I, Eric A. Fitzgerald, hereby certify that a true and correct copy of the foregoing Defendant

Admiral Indemnity Company’s Answer with Affirmative Defenses was served on counsel of

record via the Court’s ECF system on May 26, 2020, upon the following:

                                     Laurence S. Berman, Esq.
                                        Daniel C. Levin, Esq.
                                          Arnold Levin, Esq.
                                         Fred S. Longer, Esq.
                                      Levin Sedran & Berman
                                   510 Walnut Street, Suite 500
                                       Philadelphia, Pa 19106
                                        lberman@lfsblaw.com
                                          dlevin@lfsblaw.com
                                          alevin@lfsblaw.com
                                         flonger@lfsblaw.com
             Attorneys for Plaintiff, L.H. Dining, L.L.C., dba River Twice Restaurant

                                      Richard M. Golomb, Esq.
                                     Kenneth J. Grunfeld, Esq.
                                          Golomb & Honik
                                  1835 Market Street, Suite 2900
                                       Philadelphia, PA 19103
                                    rgolomb@golombhonik.com
                                   kgrunfeld@golombhonik.com
             Attorneys for Plaintiff, L.H. Dining, L.L.C., dba River Twice Restaurant




                                                 /s/ Eric A. Fitzgerald
                                                 Eric A. Fitzgerald


Date: May 26, 2020




                                                 14
IMANAGE\17453\0004\26146118.v6-5/26/20
